  Case 19-91056             Doc 32         Filed 01/15/20 Entered 01/15/20 10:24:22      Desc Main
                                             Document     Page 1 of 2

                              UNITED STATES BANKRUPTCY COURT
                            CENTRAL DISTRICT OF ILLINOIS (URBANA)

IN RE:                                                     Case No. 19-91056
              GUY RICHARD WEBB
                                                           Chapter 13

                                                DEBTOR,    Judge Thomas L. Perkins


     RESPONSE TO DEBTOR’S MOTION FOR SHORT SALE OF REAL PROPERTY


         NOW COMES BANK OF NEW YORK MELLON TRUST COMPANY, N.A. AS
TRUSTEE FOR MORTGAGE ASSETS MANAGEMENT SERIES 1 TRUST, (hereinafter
"Creditor"), by and through its attorneys, CODILIS & ASSOCIATES, P.C. and responds to
Debtor’s Motion for Short Sale of Real Property as follows:
         1.        Creditor has no objection to the Debtor being permitted to short sell the real
property located at 215 W Main Street, Camargo, IL 61919 (hereinafter “Subject Property”);
         2.        However, Creditor respectfully requests that any order entered authorizing any
short sale of the subject property include the following language:
                   “Any short sale is subject to Creditor and Investor approval.”
         3.        Creditor also respectfully represents that at this time there is no agreement in
place between Creditor and Debtor with respect to any short sale; specifically, the proposed short
sale transaction detailed in Debtor’s Motion for Short Sale of Real Property has not been
approved by Creditor.
         Dated this January 15, 2020.
                                                           Respectfully Submitted,
                                                           CODILIS & ASSOCIATES, P.C.

                                                              By: /s/ Brenda Likavec

                                                              Berton J. Maley ARDC#6209399
                                                              Rachael A. Stokas ARDC#6276349
                                                              Peter C. Bastianen ARDC#6244346
                                                              Joel P. Fonferko ARDC#6276490
                                                              Brenda Ann Likavec ARDC#6330036
                                                              Karl V. Meyer ARDC#6220397
                                                              Grant W. Simmons ARDC#6330446
                                                              MaryAnn G. Black #59899MO
                                                              CODILIS & ASSOCIATES, P.C.
                                                              15W030 North Frontage Road, Suite 100
                                                              Burr Ridge, IL 60527 | (630) 794-5300
                                                              C&A File No. (14-16-07026)
NOTE: This law firm is a debt collector.
  Case 19-91056             Doc 32         Filed 01/15/20 Entered 01/15/20 10:24:22    Desc Main
                                             Document     Page 2 of 2

                              UNITED STATES BANKRUPTCY COURT
                            CENTRAL DISTRICT OF ILLINOIS (URBANA)

IN RE:                                                     Case No. 19-91056
             GUY RICHARD WEBB
                                                           Chapter 13

                                                DEBTOR,    Judge Thomas L. Perkins



                                           CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certify that I served a copy of the attached
Response upon the parties listed below, as to the Trustee and Debtor's attorney via electronic
notice on January 15, 2020 and as to the debtor by causing same to be mailed in a properly
addressed envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before
the hour of 5:00 PM on January 15, 2020.

   Marsha L Combs-Skinner, Chapter 13 Trustee, 108 S. Broadway PO Box 349, Newman, IL 61942 by
   electronic notice through ECF
   Guy Richard Webb, Debtor, 215 W Main St, Camargo, IL 61919
   Joseph Scott Pappas, Attorney for Debtor, 622 Jackson Avenue, Charleston, Charleston, IL 61920 by
   electronic notice through ECF
   Office Of Nancy J. Gargula U.S. Trustee, Room 1100, 401 Main, Peoria, IL 61602 by electronic
   notice through ECF




                                                               /s/ Brenda Likavec
                                                               Attorney for Creditor

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
MaryAnn G. Black #59899MO
CODILIS & ASSOCIATES, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
C&A FILE NO. (14-16-07026)

NOTE: This law firm is a debt collector.
